Citation Nr: 0715409	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  04-20 570A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico



THE ISSUE

Entitlement to an initial rating in excess of 70 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran served on active duty from August 1977 to 
September 1980, from March 1985 to July 1985, and from 
November 1990 to August 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  In that rating decision the RO 
granted service connection for PTSD and assigned a 30 percent 
rating effective the date of receipt of the service 
connection claim in January 2001.  The veteran disagreed with 
the 30 percent rating, and in a decision dated in April 2004, 
a Decision Review Officer (DRO) increased the initial rating 
for the veteran's PTSD from 30 percent to 70 percent 
effective the date of receipt of the service connection claim 
in January 2001.  The DRO issued a statement of the case 
regarding entitlement to an evaluation in excess of 
70 percent for PTSD, and the veteran perfected his appeal.  
The Board remanded the appeal in July 2006, and it is now 
before the Board for further appellate consideration.  

Other matters

In a statement dated February 21, 2004, and received at the 
RO in March 2004, the veteran referred to a claim for a 
testicular tumor or residuals of a testicular injury and 
provided a VA Form 21-4142, Authorization and Consent to 
Release Information, in which he identified health care 
providers where he had received treatment.  In a letter dated 
March 12, 2004, the RO referred to the claim and requested 
that the veteran complete and return a revised VA Form 21-
4142.  The veteran submitted another completed VA Form 21-
4142, which was received at the RO in April 2004.  There is 
no indication that further action has been taken to develop 
and adjudicate the claim of entitlement to service connection 
for a testicular disability, and the Board refers this matter 
to the RO for appropriate action.  

In his February 21, 2004, statement the veteran also referred 
to Persian Gulf War Illness and said there were areas of his 
body where hair will no longer grow and he had rashes and 
blotchiness.  He indicated that attached records from his 
private physician were pertinent to his claim.  In the 
attached medical records, references to headaches, fatigue, 
skin rashes, gastroesophageal reflux, and recurrent upper 
respiratory infections and other conditions were highlighted.  
The RO sent the veteran a second letter, also dated March 12, 
2004, and in the first sentence said, "[w]e are working on 
your claim for Reopened Compensation, however, we need 
additional information and evidence."  Later in the letter, 
the RO said it had received the veteran's claim for benefits 
dated October 20, 2003.  The record includes a statement 
dated October 16, 2003, which was received at the RO on 
October 20, 2003, and in that statement the veteran spoke of 
PTSD symptoms and said he had been having medical problems as 
a result of Desert Storm illnesses and mentions his 
testicular condition.  There is no correspondence from the RO 
pertaining to notice or assistance with respect to the claims 
related to headaches, fatigue, hair loss, skin 
rashes/blotchiness, gastroesophageal reflux, recurrent upper 
respiratory infections claimed due to an undiagnosed illness.  
The Board refers these matters to the RO for clarification of 
claims and appropriate action.  


FINDING OF FACT

Manifestations of the veteran's PTSD do not include gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting self or others, intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene), disorientation to 
time or place, or memory loss for names of close relatives, 
own occupation, or his own name.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 70 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA duties to notify and assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2006).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The veteran filed his claim for service connection for PTSD 
in January 2001.  In a letter dated in February 2001, prior 
to the initial adjudication of his service connection claim, 
the RO notified the veteran about the VCAA and of the 
evidence needed to substantiate his claim for service 
connection for PTSD.  The RO told the veteran what evidence 
VA would obtain and what evidence he should provide relative 
to the service connection claim.  The RO advised the veteran 
that it would be necessary for him to submit evidence tending 
to show his claimed PTSD was causally related to some 
condition or event in service.  The RO stated that such 
evidence could include a physician's statement that indicated 
the disability was caused by, or was otherwise related to a 
condition or event in service.  The RO requested that the 
veteran identify all VA and non-VA medical treatment and 
provide release authorization for records from non-VA health 
care providers.  In addition, the RO notified the veteran 
that he could submit statements from friends or relatives who 
had knowledge of his claimed condition.  The RO specifically 
requested that the veteran identify his units of assignment 
at the time of the stressful events relative to his PTSD and 
that he identify the specific stressful event or events he 
was claiming.  The RO denied service connection for PTSD in a 
May 2002 rating decision, but later, in its January 2004 
rating decision, the RO granted service connection for PTSD 
and assigned a 30 percent rating effective from the date of 
receipt of the veteran's claim in January 2001.  

Following the veteran's disagreement with the 30 percent 
rating, a DRO increased the initial PTSD rating to 70 percent 
from the date of receipt of the veteran's claim and issued a 
statement of the case (SOC) in April 2004 in which he set out 
in detail the rating criteria for PTSD.  Thereafter, by means 
of a letter received at the RO in July 2004, the veteran 
perfected his appeal as to the initial rating for PTSD.  The 
United States Court of Appeals for Veterans Claims (Court) 
had held that in case where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated - it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 491.  

In any event, in a letter dated in May 2005, the RO notified 
the veteran that for a higher rating evidence was needed to 
show that his PTSD had increased in severity.  Further, in a 
letter dated in August 2006, the VA Appeals Management Center 
(AMC) notified the veteran how VA determines ratings for 
disabilities and how it determines effective dates.  
Thereafter, in November 2006 the AMC readjudicated the 
initial rating claim and issued a supplemental statement of 
the case, thus curing any timing defects with respect to 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Prickett v. Nicholson, 20 Vet. App. 370 (2006) 
(holding a Statement of the Case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).  

As to the duty to assist, the RO obtained the veteran's 
service personnel records and service medical records as well 
as VA medical records and Vet Center records.  The veteran 
submitted an evaluation report from a private physician, and 
the RO provided him with VA compensation and pension 
examinations in January 2004 and July 2005.  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran with 
respect to his claim of entitlement to an initial rating in 
excess of 70 percent for PTSD, and no additional assistance 
or notification is required.  The veteran has suffered no 
prejudice that would warrant a remand, and his procedural 
rights have not been abridged.  

Increased ratings-in general

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2006).  

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  

In Francisco v. Brown, 7 Vet. App. 55, 58 (1994), the United 
States Court of Appeals for Veterans Claims (Court) held that 
compensation for service-connected injury is limited to those 
claims which show present disability and said: "Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance."  In contrast, 
in Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that the rule from Francisco does not apply where the 
appellant has expressed dissatisfaction with the assignment 
of an initial rating following an initial award of service 
connection for that disability.  Rather, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found - a practice known 
as "staged" ratings.  

Background

The veteran served as the Commander of the 720th 
Transportation Company with service in Saudi Arabia, Kuwait, 
and Iraq during the Persian Gulf War, and service connection 
has been granted for PTSD based on stressors he experienced 
during that time.  The veteran's wife has reported that when 
the veteran returned from Operation Desert Storm, he did not 
leave the house for several months and when he did he would 
return home drunk.  She stated that since his return from 
Desert Storm, he has shown significant changes such as 
restlessness, and severe sleep problems including nightmares 
and restless sleep.  

The veteran filed his PTSD service connection claim in 
January 2001, and VA medical records show that as of 
October 2001 the veteran was complaining of symptoms of 
depression and feeling as though he did not want to go to 
works, etc.  The physician stated the veteran's mood was 
depressed and the plan was to refer the veteran for 
psychiatric evaluation.  

In a VA general medicine outpatient clinic in April 2003, the 
veteran said he had been having a harder time since the Iraq 
war.  He said he had been having nightmares and flashbacks 
for several years, but they were worse now.  The veteran also 
reported having shortened temper and anger management issues 
as well.  He stated that he was "always at war" in his 
dreams and thoughts and was glued to the television during 
the Iraq conflict.  The assessment was PTSD, worse symptoms 
now given the war in Iraq.  

In a VA psychology treatment note dated in September 2003, 
the psychologist noted it was the veteran's first visit and 
the goal was to establish mental heath treatment and begin 
assessment.  The psychologist stated they briefly discussed 
the veteran's military trauma history.  The veteran was 
neatly dressed with good hygiene and was cooperative and 
pleasant.  His speech was of normal rate and rhythm.  The 
psychologist described the veteran's mood as fair with some 
dysthymia and said his affect was congruent with mood.  His 
thought process was linear and goal directed, and thought 
content was appropriate to context.  There were no suicidal 
or homicidal ideations.  The plan was referral to the Vet 
Center or further evaluation at the psychology clinic.  

A Vet Center intake note dated in September 2003 shows that 
the veteran complained of PTSD symptoms with depression, 
intrusive thoughts, and anxiety.  He denied homicidal or 
suicidal ideation.  At an October 2003 visit, the veteran was 
described as stable.  A VA general medical clinic outpatient 
note on the same date in October 2003 shows that at that time 
the veteran reported that he was having a "ton" of stress 
at his work at the Boys School (correctional facility) and 
had been assaulted by a worker during a week off from work.  
The veteran said he was thinking he would likely have to 
leave his job because of the stress.  The assessment was 
veteran with PTSD, worsening and aggravated by continual 
stress at work.  The physician stated she strongly advised 
the veteran to consider finding less stressful employment, 
which had for years been detrimental to his emotional health.  

In a January 2004 evaluation report, R.H., M.D., stated that 
the veteran reported that after his return from Desert Storm 
he had a difficult time returning to work and since his 
return he had had a problem with excessive drinking, which he 
had not been able to deal with.  The veteran also reported 
that he currently had problems staying asleep and awakened 
several times early in the morning.  He reported dreams about 
Operation Desert Storm or that he's in war or that he is 
being attacked, including being attacked at home.  He said 
when he watched the news of the situation in Iraq, he felt he 
needed to be there.  The veteran reported some episodes of 
feeling down where he felt unable to work.  He denied crying 
spells or suicidal ideation.  The veteran said that his wife 
had told him he is very short-tempered, whereas prior to 
Desert Storm he was a calmer individual.  The veteran said 
there are times that he blows up over something trivial and 
that he had thrown furniture.  He stated that at work he was 
short tempered when he had to deal with individuals who 
should know better.  The veteran reported he drinks 3 to 4 
beers a day and 2 to 3 shots of alcohol, which calms him down 
making him able to go to sleep.  He said that if he did not 
drink, he was awake much of the night.  The veteran reported 
he had been married for eighteen years and feels his wife is 
supportive.  

Dr. R.H. said that on mental status examination the veteran 
appeared to be slightly depressed.  He stated there was no 
evidence of psychotic ideation, and the veteran's fund of 
information was adequate.  He also stated that the veteran 
had good insight into his illness and the need for 
appropriate treatment.  The Axis I diagnosis was chronic PTSD 
and alcohol abuse.  The Global Assessment of Functioning 
(GAF) score was 50.  Dr. R.H. commented that the veteran had 
been self-medicating with alcohol since his return from 
Desert Storm and was in need of ongoing psychiatric 
treatment, medication for his PTSD and anxiety, and treatment 
for his alcohol abuse.  

At a VA PTSD compensation and pension examination in 
January 2004, the veteran described stressful experiences in 
Operation Desert Strom and said it was after this that he 
began drinking excessive amounts of alcohol.  The veteran 
also described the stressful nature of his current job as an 
administrator at a correctional facility.  The veteran 
reported that he had a stable and loving relationship with 
his wife, and limited but close social relationships with his 
father and his father's friend (a neighbor who is also a 
veteran).  He described some recreational pursuits that he 
does with them.  The veteran reported he frequently re-
experienced the trauma of Kuwait and had nightmares and 
flashbacks, which had worsened since the start of the war in 
Iraq.  He also reported emotional numbing, exaggerated 
feelings of anger, exaggerated startle response, a 
restriction of feelings of pleasure, extreme irritability, 
poor sleep, and occasional poor concentration and memory.  

On mental status examination, the veteran had no impairment 
of thought process or problem with communication, and he had 
no delusions or hallucinations.  He was initially angry that 
the examination started late, but calmed down after an 
apology.  He reported he had never had any suicidal or 
homicidal ideation, that he was able to maintain his own 
personal hygiene, and did his own basic activities of daily 
living.  The veteran was oriented to time, place and person.  
The examiner said that although the veteran reported some 
memory problems, there was no real identifiable loss in 
either long or short-term memory.  The veteran was noted to 
have some ritualistic behavior in that he usually patrolled 
the house about 2 o'clock in the morning.  He also said he 
kept a loaded gun beside his bed and if he heard a noise, he 
took the gun and went outside "to scope out my perimeter."  
The examiner said the veteran had normal rate and flow of 
speech, and the speech was neither irrelevant nor illogical.  
The veteran reported mild panic attacks which were usually 
associated with loud or unexpected noises.  The examiner said 
the veteran was most certainly depressed, cried once or twice 
during the interview, and was on an antidepressant and that 
was not working very well.  The veteran reported early 
morning awakening with difficulty getting back to sleep and 
said he used alcohol to get to sleep and to relieve his 
feelings of sadness.  The Axis I diagnosis was PTSD with 
depression; no GAF score was included in the examination 
report.  

In a letter dated in February 2004, the Children, Youth and 
Families Department of the veteran's state reported that 
between November 8, 2000, and February 20, 2004, the veteran 
had used 114 hours of sick leave.  It did not specify the 
nature of the sickness.

When the veteran was seen at the VA general medical clinic in 
February 2004, the physician stated the veteran's assessment 
included PTSD and said the veteran was still very stressed 
but stable at this time.  In May 2004, the physician noted 
the veteran was currently off work from the Boys School with 
a work-related knee injury, but he was so stressed out at 
work that he was afraid he might hurt someone.  He said he 
was having such a hard time dealing with the environment at 
work that he was wondering if he should have an increased 
dose of Zoloft.  The physician said she advised the veteran 
to consider permanent leave from his job as it exacerbated 
his PTSD.  In a late May 2004 telephone call the veteran 
reported he had been released back to work by workman's 
compensation for the beginning of June but said stress had 
been bad and he was wondering about the physician's opinion 
about his return to work.  The physician noted she did not 
think it was a good idea for the veteran to return to work at 
the Boys School and said she wrote a letter to the veteran's 
boss requesting the month of June off for the veteran.  

When the veteran returned to the VA general medical clinic 
for a scheduled check up in August 2004, the veteran reported 
he was doing well and was trying to work out a routine to 
keep his mind occupied.  He said he had been able to cut back 
on the Zoloft dose.  He also said that his wife thought she 
had noticed an improvement in his ability to control his 
anger since he had stopped working.  

At a VA PTSD compensation and pension examination in 
July 2005, the veteran complained of worsening sleep problems 
with combat nightmares occurring almost every night.  He 
complained of worsening or hypervigilance, increased startle 
response, and worsening paranoia with no hallucinations.  He 
also complained of worsening depression and crying easily 
with positive suicidal ideation.  He complained of worsening 
anxiety, panic attacks, and shaky spells.  In addition he 
complained of worsening temper and anger problems with 
positive homicidal ideation.  He reported he kept gun at home 
and had some verbal and fist fights a year ago.  He 
complained of worsening flashbacks triggered by helicopters 
and loud noise, worsening memory and concentration problems, 
and worsening impairment of communication and thought 
process.  He said he did not like crowds and complained of 
worsening social isolation.  He reported he has no close 
friends and no social life except for his wife.  The veteran 
said that in the past year he had decreased his drinking to 
about three beers a day with somewhat more on the weekends.  
The veteran said he had quit his job about a year and a half 
ago because he was about to get fired and was having trouble 
with anger and getting along with his bosses.  He said he had 
worked there for 18 years but had been suspended and had had 
reprimands and increased sick leave and late time.  The 
veteran described his average day as watching television, 
sitting outside, and doing some chores around the yard and 
house.  He aid he was able to do activities of daily living 
and minimal hygiene.  

The examiner noted the veteran was nicely dressed and groomed 
and was appropriate and cooperative for the examination.  
Both mood and affect were depressed and anxious.  Speech was 
coherent; thought process was linear; and the content of his 
thoughts showed no evidence of a psychosis and no loosening 
of associations.  The examiner said no suicidal, homicidal, 
or paranoid ideation was evident.  The veteran was oriented 
in all spheres.  He had good recent and remote memory and 
good recall.  Cognitive function was grossly intact, and the 
veteran's insight and judgment were fair to good.  The Axis I 
diagnosis was chronic PTSD, and the examiner said the GAF 
score was currently 50 and over the past year was 50.  

Rating criteria

Under the VA Schedule for Rating Disabilities and the General 
Rating Formula for Mental Disorders, a 70 percent disability 
evaluation is warranted for PTSD that is productive of 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood due to symptoms such as suicidal ideation; 
obsessional rituals that interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  

A 100 percent schedular evaluation requires total 
occupational and social impairment due to symptoms such as 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, a persistent danger of hurting himself or others, 
an intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  Id.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994).  The Board notes that an examiner's 
classification of the level of psychiatric impairment, by 
words or by a GAF score, is to be considered but is not 
determinative of the percentage rating to be assigned.  
VAOPGCPREC 10-95.

A GAF of 21 to 30 is defined as behavior considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriate, suicidal 
preoccupation) or an inability to function in almost all 
areas (e.g., stays in bed all day, no job, home or friends).  
A GAF of 31 to 40 is indicative of some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).  A 
GAF of 41 to 50 is indicative of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF of 61 to 70 is 
indicative of some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  

Analysis

In this case, after careful review of the record, and for the 
reasons and bases expressed below, the Board finds that the 
symptoms of the veteran's PTSD do not warrant a rating in 
excess of the currently assigned 70 percent.  

The Board finds that during the appeal period, that is, since 
January 2001, the veteran's PTSD has been manifested 
primarily by sleep disturbances with nightmares, intrusive 
thoughts of Operation Desert Storm, hypervigilance, feeling 
uncomfortable in large groups of people, depression, anxiety, 
and irritability.  While the veteran has reported suicidal 
and homicidal ideation, examiners have stated such is not 
manifest on mental status examination.  This being the case, 
the Board cannot find that the veteran can be said to be a 
persistent danger to himself or others.  

Likewise, the evidence does not show symptoms such as 
persistent delusions or hallucinations or grossly 
inappropriate behavior.  In August 2004, the veteran reported 
his wife had noticed an improvement in his ability to control 
his anger.  Further, while the veteran reported increased 
severity of all symptoms as of the time of the July 2005 
examination, even then the examiner found the veteran was 
nicely dressed and groomed, speech was coherent, there were 
no delusions or hallucinations  Also, the veteran the veteran 
was oriented in all spheres, his memory and recall were good, 
and there was no suggestion that he could not remember the 
name of his close relations, his own occupation (or what he 
used to do for work), or his own name.  

The veteran contends that because he is unable to work and 
since he has been awarded a total rating based on 
unemployability due to his service-connected PTSD, he should 
be awarded 100 percent schedular rating.  It is clear that VA 
health care providers recommended that the veteran leave his 
job as correctional administrator at the Boys School because 
it exacerbated his PTSD, but there is no evidence that they 
recommended that he not work at all.  The Board acknowledges 
that the veteran has been awarded a total disability rating 
based on individual unemployability effective April 28, 2004, 
the date the veteran reported he last worked as a 
correctional administrator at the Boys School, but this does 
not automatically translate into a 100 percent schedular 
rating under Diagnostic Code 9411 for PTSD.  

Simply, at no time during the appeal period does the evidence 
reflect the extent of impairment due to PTSD that is required 
by law for a 100 percent schedular rating under the schedule 
of ratings for mental disorders.  On review of evidence, the 
Board finds that manifestations of the veteran's PTSD do not 
include gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene), disorientation to time or place, or memory loss for 
names of close relatives, own occupation, or his own name.  
The Board is bound to apply the schedule of ratings, see 
38 U.S.C.A. § 1155, in relation to the evidence that is in 
the record, and it shows that the veteran's service-connected 
PTSD has not produced manifestations like those found in 
Diagnostic Code 9411 for a 100 percent rating.  

As outlined above, the veteran's PTSD symptoms do not meet or 
approximate the criteria for a 100 percent rating, and the 
GAF scores of 50 assigned during the appeal period are 
consistent with this finding.  As noted earlier, GAF scores 
in the range from 41 to 50 are indicative of serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job), which is consistent with the currently 
assigned 70 percent rating.  Here, although there is 
undoubtedly serious social and industrial impairment, at no 
time during the appeal period does the Board find that the 
overall picture of the veteran's symptomatology meets or more 
nearly approximates the criteria for a rating in excess of 70 
percent.  Accordingly, the Board concludes that staged 
ratings are not for application in this case.  

As a preponderance of the evidence is against a higher 
initial rating, the doctrine of reasonable doubt cannot be 
utilized in the veteran's favor.  38 C.F.R. § 4.3.  The 
benefit sough on appeal must therefore be denied.  

ORDER

Entitlement to an initial rating in excess of 70 percent for 
PTSD is denied.  


____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


